Maritime Liens — Supplies to Foreign Vessel— Service Performed on Land — Effect of Note or Bill on Lien.[Cited in Zane v. The President, Case No. 18,-201; Phillips v. The Thomas Scattergood, Id. 11,106; Packard v. The Louisa, Id. 10,-652; Leland v. The Medora, Id. 8,237; The *328Calisto, Id. 2.316; The Stephen Allen. ’Id. 13.361; The Jerusalem. Id. 7.291; Steele v. Thaeher, Id. 13.34S; New Jersey Steam Nav. Co. v. Merchants’ Bank, 6 How. (47 U. S.) 391.][2. Cited in Phillips v. The Thomas Scatter-good. Case No. 11,106, to the point that where contracts are made between owners of a vessel and carpenters and others to perform service on land or within the body of a county the admiralty has no jurisdiction.]This is a very clear case. The law, as laid down in Cowper, 639, is indisputable: that whoever supplies a vessel with necessaries 'has a treble security, the person of the master, the vessel itself, and the owners thereof, whether the supplies be furnished with their knowledge, or not. Although all the owners in this instance are here, yet this is the case of a foreign vessel in a neutral port, and the law applies accordingly. The captain might have hypothecated the vessel by deed, for payment of this demand; and the owners would have been without remedy. The actors and the captain agree that the supplies were furnished on the credit of the vessel. The lien had attached, and the conditional receipt did not át all impair it.This case differs materially from those where contracts are made between owners of a vessel with carpenters and others to perform a seiwice on land, or within the body of a county; in these instances, the admiralty has no jurisdiction. Here Pe-ronne, the captain, was a stranger, and none of the other owners appeared, till the supplies were furnished. Indeed, by their account the captain had engaged to furnish them. The actors would not have furnished these articles upon any other than the security of the vessel. It is true that they might have proceeded against the owners or captain at common law; but they have chosen rather to impound the vessel in this court; and I am clearly of opinion that their libel must be sustained, and their demand be paid out of the proceeds of the brig, which has been sold, pendente lite, by consent. They must also have their costs of suit.